DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on March 1, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5 and 8 have been amended.
Claims 1-24 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 3, 5 and 8 are acknowledged.  112 rejections have been withdrawn.
Response to Arguments
Applicant's arguments regarding 101 and 102 prior art rejections have been considered, but not found persuasive.  Applicant argues:

A.  The pending claims recite subject matter that does not qualify as a mental process and/or method of organizing a human activity.  The recited subject matter relates to inventory control, which includes object storage devices that manage objects, rather than people.

	Examiner’s Response:  The invention recites a system with storage devices and sensors for detecting object deposit.  Other than reciting general computer elements such as processors, generic sensors and computer readable mediums, nothing in the claims precludes the steps to be performed by hand, but for the recitation of general 

B.  The pending claims recite at least the steps of: “when an object is deposited at the first predefined location, automatically assign a first status to the object and cause transmission of an alert indicating the first status of the deposited object” as well as to “track a plurality of transactions associated with the deposited object after a user checks the deposited object out of the first predefined location” and “when the object is deposited at the second predefined location” to “automatically assign a second status to the object and cause transmission of an alert indicating the second status of the deposited object” which reflects an improvement to the functioning of an inventory control computing system and is a practical application of the alleged abstract idea. For example, the pending claims reflect an improvement to a “repair process” so that the claimed inventory control system is configured to “efficiently remove the tool from worksites and return the tool to the worksite” and to “reduce or minimize .. . avoidable costs.”

Examiner’s Response:  The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process and methods of organizing human activity grouping.  

C.  The pending claims integrate the alleged abstract idea/judicial exception into a practical application as a specific improvement to technology of computer inventory control systems in tracking tools and accurately transferring data associated with tools 

Examiner’s Response:  There are no improvements to the computer itself and no new technology involved on the claims.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the receiving, assigning, tracking and transmitting steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 

D.  Phillips does not disclose: “when an object is deposited at the first predefined location, automatically assign a first status to the object and cause transmission of an alert indicating the first status of the deposited object”.

	Examiner’s Response:  Phillips in at least paragraph 0060 discloses determination of presence or absence of tools in drawers.  Paragraph 0107 discloses sensing the presence or absence of a tool, also, paragraph 0072 discloses that for each access by a user, the system determines an inventory condition and generates a report including the determined inventory condition (presence or absence of tools).  A difference between the before access inventory condition and the after-access inventory condition indicates a removal or replacement of tools.  If one or more objects are missing, system may generate a warning signal (paragraphs 0078-0079).  Storage systems may be linked to a remote server in an audit center; such that inventory conditions in each storage system is timely updated and reported to the server   Phillips as shown discloses sensing presence of a tool at a predefined location and automatically reporting status to a server which reads into the claimed limitation.  Claim language is too broad and reads into the prior art cited.

E.  Phillips does not disclose: track a plurality of transactions associated with the deposited object after a user checks the deposited object out of the first predefined location”.

	Examiner’s Response:  Phillips as shown above discloses a system that tracks the presence and absence of tools which reads into “plurality of transactions”.  In at least paragraph 0095 discloses audit trails on specific tools.  In at least paragraph 0007 discloses providing positional information of tools, in at least paragraphs 0002 and  0075, Phillips discloses  monitoring the removal/ replacement of objects and identifying objects removed and returned to the system which reads into tracking plurality of transactions after a user checks the deposited object out of the first predefined location.  

F.  Phillips does not disclose: when the object is deposited at the second predefined location, automatically assign a second status to the object and cause transmission of an alert indicating the second status of the deposited object.

	Examiner’s Response:  Phillips as shown above discloses a system that tracks the presence and absence of tools.  In at least paragraph 0007 discloses providing positional information of tools.  Paragraph 0107 discloses sensing the presence or absence of a tool, also, paragraph 0072 discloses that for each access by a user, the system determines an inventory condition and generates a report including the determined inventory condition (presence or absence of tools).  A difference between the before access inventory condition and the after-access inventory condition indicates a removal or replacement of tools.  If one or more objects are missing, system may generate a warning signal (paragraphs 0078-0079).  Storage systems may be linked to a remote server in an audit center; such that inventory conditions in  Determining the presence of the tool in a given second location reads into the claimed limitation.  Claim language is too broad and reads into the prior art cited.


Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1, 9 and 17 the claimed invention is directed to an abstract idea without significantly more. The claims recite an inventory control system which is a mental process and a method of organizing a human activity. Other than reciting a sensing system, processors and a non-transitory computer readable media, nothing in the claims precludes the steps for being performed by hand. For example, receiving objects, assigning status, tracking transactions and transmitting alerts could be performed by hand but for the recitation of generic computer elements. This judicial exception is not integrated into a practical application. The computers are recited at a high-level of 

Regarding dependent claims 2-8, 10-16 and 18-24, these claims are directed to limitations which serve to limit the processing steps and the information used. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Phillips (US 2018/0025565 A1).

Claim 1
Phillips discloses the following limitations:
An automated inventory control system, comprising:

one or more storage devices containing a plurality of storage locations for storing objects; (see at least abstract, figure 3 and paragraph 0011).

a first predefined location for receiving one or more objects, the first predefined location including a sensing system configured to sense when an object is deposited at the first predefined location; (see at least abstract,  figure 3 –tool storage system, paragraphs 0011, 0016, 0074-0075 ).

a second predefined location for receiving one or more objects; the second predefined location including a sensing system configured to sense when an object is deposited at the second predefined location; (see at least abstract, figure 3 –tool storage system, paragraphs 0011, 0016 and 0074-0075).

one or more processors configured to: when an object is deposited at the first predefined location, automatically assign a first status to the object and cause transmission of an alert indicating the first status of the deposited object, (see at least Figure 3, paragraph 0046 –Existence or non-existence condition of objects, 0107, 0072 and 0078-0079-generate a notice to a remote server; Storage systems may be linked to a remote server in an audit center; such that inventory conditions in each storage system is timely updated and reported to the server (paragraph 0086)).

track a plurality of transactions associated with the deposited object after a user checks the deposited object out of the first predefined location, and (see at least abstract,  Figure 3, paragraphs 0002-identifying objects removed and returned, 0075 and 0046 –Existence or non-existence condition of objects and 0078-generate a notice to a remote server; The system tracks the presence and absence of tools, change in inventory condition such as removal of tools and missing objects; paragraph 0095-audit trails).

when the object is deposited at the second predefined location, automatically assign a second status to the object and cause transmission of an alert indicating the second status of the deposited object . (see at least abstract,  Figure 3, paragraph 0046 –in a given second location; Storage systems may be linked to a remote server in an audit center; such that inventory conditions in each storage system is timely updated and reported to the server (paragraph 0086)).


Claim 2
Furthermore, Phillips discloses the following limitations:

 wherein the first predefined location is configured to permit the user that received the transmitted alert indicating the first status of the deposited object to check the deposited object out of the first predefined location (see at least paragraphs 0046 and 0078-0079).


Claim 3
Furthermore, Phillips discloses the following limitations:

wherein the one or more processors are configured to automatically assign the first status based on information sensed by the sensing system of the first predefined location corresponding to the deposited object  (see at least Figure 3, paragraph 0046 –

Claim 4
Furthermore, Phillips discloses the following limitations:

wherein the sensed information corresponds to visual markings on a container that contains the deposited object (see at least paragraphs 0106-0107-Tool Cutouts).

Claim 5
Furthermore, Phillips discloses the following limitations:

an input device configured to receive user input;

wherein the one or more processors are configured to automatically assign the first status based on user input received by the input device (see at least paragraphs 0009 and 0130 – input devices connected to a remote server).

Claim 6
Furthermore, Phillips discloses the following limitations:

further comprising:

a third predefined location for receiving one or more objects;

wherein the first and third predefined locations each correspond to a respective status, such that an object deposited at the first predefined location is automatically assigned a different first status than when deposited at the third predefined location (see at least Figure 3, paragraph 0046 –Existence or non-existence condition of objects and 0078-0079, generate a notice to a remote server; The system tracks the presence and absence of tools, change in inventory condition such as removal of tools, replacements and missing objects).

Claim 7
Furthermore, Phillips discloses the following limitations:

wherein the sensing systems of the first and second predefined locations each comprise at least one of:

one or more cameras configured to obtain images of the plurality of storage locations, (see at least paragraph 0039).

one or more RF sensors configured to detect RFID tags,

one or more electrical connections configured to connect to respective objects,

one or more scales configured to detect weights of respective objects,

an array of contact sensors configured to detect a shape of an object,

one or more ultrasonic sensors, each comprising an emitter configured to emit sound waves and a detector configured to detect sound waves, or

one or more magnetic inductive sensors configured to detect metallic objects.


Claim 8
Furthermore, Phillips discloses the following limitations:

further comprising:

an input device configured to receive user input;

wherein the one or more processors are further configured to based on user input received by the input device, clear the automatically assigned status of the object and assign a third status to the object based on the user input (see at least paragraphs 0009 and 0130 – input devices connected to a remote server).





CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687